Exhibit 10(ii)

AMENDMENT NUMBER THREE TO

THE NORTHERN TRUST COMPANY THRIFT-INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2005)

WHEREAS, The Northern Trust Company (the “Company”) maintains The Northern Trust
Company Thrift-Incentive Plan, As Amended and Restated Effective January 1,
2005, (the “Plan”); and

WHEREAS, amendment of the Plan is now considered desirable to modify certain
provisions and to clarify certain other provisions;

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
undersigned officer under Section 11.1 of the Plan, the Plan is hereby amended
effective January 1, 2006, except as otherwise indicated below, as follows:

 

1.      To delete sections 2.1(c) and 2.1(d) of the Plan in their entirety and
to substitute the following therefor:      “(c)    (1)    ‘Actual Contribution
Percentage’ for a specified group of Eligible Employees for a given Plan Year
means the average of the ratios, calculated separately for each Eligible
Employee in such group, of (i) the sum of the after-tax deposits, if any,
contributed by the Eligible Employee to the Plan for such Plan Year and the
Matching Contributions, if any, contributed by the Company or a Participating
Employer on behalf of such Eligible Employee to the Plan for such Plan Year, to
(ii) the Eligible Employee’s compensation (as defined in section 2.1(c)(2)
below) for the period of time during such Plan Year in which he or she was an
Eligible Employee. The Actual Contribution Percentage for any Highly Compensated
Participant who is also eligible to participate in one or more other
tax-qualified plans maintained by the Company or its Affiliates with after-tax
or matching contributions, shall be calculated as if all such contributions were
made under this Plan.”         (2)    For purposes of sections 2.1(c) and
2.1(d), “compensation” shall mean:            (i)    For purposes of determining
the Actual Contribution Percentages and Actual Deferral Percentages for Plan
Years 1989-2005, the term ‘compensation’ shall mean an Eligible Employee’s wages
within the meaning of Code section 3401(a) and all other payments of
compensation to the Eligible Employee by the Employer and/or any Affiliate (in
the course of the Company’s and/or any Affiliate’s trade or business) for which
the Company



--------------------------------------------------------------------------------

               and/or any Affiliate is required to furnish the Eligible Employee
a written statement under Code sections 6041(d), 6051(a)(3) and 6052.
Compensation must be determined without regard to any rules under
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed. ‘Compensation’
shall also include any amounts that are not includible in the Eligible
Employee’s gross income by reason of sections 125, 132(f)(4), 402(g) and 457 of
the Code.; and             (ii)    For purposes of determining the Actual
Contribution Percentages and Actual Deferral Percentages for any Plan Year
beginning on or after January 1, 2006, the term ‘compensation’ shall mean an
Eligible Employee’s compensation within the meaning of Code section 414(s) and
Treas. Reg. 1.414(s)-1, from the Company and/or any Affiliate for such Plan
Year, including any amounts that are not includible in the Eligible Employee’s
gross income by reason of sections 125, 132(f)(4), 402(g) and 457 of the Code.
         (d)    ‘Actual Deferral Percentage’ for a specified group of Eligible
Employees for a given Plan Year means the average of the ratios, calculated
separately for each Eligible Employee in such group, of: (i) the before-tax
Salary Reduction Contributions, contributed by the Company or a Participating
Employer on behalf of each such Eligible Employee for such Plan Year to (ii) the
Eligible Employee’s compensation (as defined in section 2.1(c)(2) above) for the
period of time during such Plan Year in which he or she was an Eligible
Employee. The Actual Deferral Percentage for any Highly Compensated Participant
who is also eligible to make elective deferrals under one or more other
tax-qualified plans maintained by the Company or its Affiliates, shall be
calculated as if all such contributions were made under this Plan.”    2.      
Effective as of January 1, 2006, to delete the last sentence of the first
paragraph of section 4.1 of the Plan and to add the following as a new last
paragraph of section 4.1:             “Anything in the Plan to the contrary
notwithstanding, if during any taxable year a Participant is also a participant
in another cash or deferred arrangement, and if such Participant’s elective
deferrals under such other arrangement together with amounts deposited to the
Participant’s Before-Tax Deposit Account exceed the maximum amount permitted for
the Participant for that year under section 402(g)

 

- 2 -



--------------------------------------------------------------------------------

        of the Code, the Participant, not later than the date designated by the
Committee, following the close of such taxable year, may request the
distribution of all or a portion of such excess to such Participant, with the
income allocable thereto for the Plan Year of the deferral (determined in
accordance with applicable Treasury regulations). Any such request shall be in
writing or such other form as the Committee may authorize and shall include
adequate proof of the existence of such excess, as determined by the Committee
in its sole discretion. If the Participant timely provides such notice, such
excess amount shall be distributed to the Participant no later than the April 15
following the close of the Participant’s taxable year. In addition, if the
applicable section 402(g) limitation for a Plan Year is exceeded with respect to
this Plan alone, or with respect to this Plan and any Related Plan, such excess
deposits (with allocable gains or losses) shall be distributed to the
Participant as soon as practicable after the Plan is notified of the excess
deferrals by the Company, a Participating Employer or the Participant, or
otherwise discovers the error (but no later than the April 15 following the
close of the Participant’s taxable year). Notwithstanding the foregoing
provisions of this section 4.1, the dollar amount of any distribution due
hereunder shall be reduced by the dollar amount of any deposits to the
Participant’s Before-Tax Deposit Account that were previously distributed to the
same Participant pursuant to section 4.4; provided, however, that for purposes
of sections 5.3 and 4.3, the correction under this section 4.1 shall be deemed
to have occurred before the correction under section 4.4.” 3.     

Effective as of January 1, 2006, to delete the phrase “the preceding Plan Year”
wherever it appears in sections 4.3(b) and 5.7(a) and to substitute the phrase
“the Plan Year” therefor.

4.      Effective as of January 1, 2006, to delete section 5.3(e) in its
entirety and to substitute the following therefor:      “(e)    For purposes of
this section 5.3, the term ‘compensation’ shall mean wages within the meaning of
Code section 3401(a) and all other payments of compensation to an Eligible
Employee by the Company or an Affiliate (in the course of the Company’s or
Affiliate’s trade or business) for which the Company or Affiliate is required to
furnish the Eligible Employee a written statement under Code sections 6041(d),
6051(a)(3) and 6052. Compensation must be determined without regard to any rules
under Code section 3401(a) that limit the remuneration included in wages based
on the nature or location of the employment or the services performed.
‘Compensation’ shall also include any amounts that are not includible in the
Eligible Employee’s gross income by reason of sections 125, 132(f)(4), 402(g)
and 457 of the Code.”

 

- 3 -



--------------------------------------------------------------------------------

5.      Effective as of January 1, 2006, to delete section 5.7(c) of the Plan in
its entirety and to substitute the following therefor:      “(c)    Deposits by
Participants who are not Highly Compensated Participants to their After-Tax
Deposit Accounts and Matching Contributions made on account of Participants who
are not Highly Compensated Participants shall be valid and shall not be affected
by this section. The Unvested Portion of Matching Contributions that is reduced
pursuant to the preceding provisions of this section for the Plan Year, adjusted
for earnings, gains and losses allocable thereto pursuant to section 401(m) of
the Code for such Plan Year, shall be forfeited and treated as a Forfeiture in
accordance with section 5.5, and the reduced after-tax deposits and the Vested
Portion of such reduced Matching Contributions, adjusted for earnings, gains and
losses allocable thereto, shall be paid directly to the applicable Participant.
After-tax deposits shall be reduced first. If after-tax deposits are not
sufficient to satisfy the necessary reduction, the Vested and Unvested Portions
of the Matching Contribution Account shall be reduced and forfeited,
respectively, pro rata based upon the vested percentage of the Participant’s
Matching Contribution Account, to the extent necessary to satisfy such
reduction. The calculations, reductions, allocations, forfeitures and payments
required by this section shall be made by the Committee with respect to a Plan
Year at any time prior to the close of the following Plan Year. For purposes of
this subsection (c), allocable earnings, gains and losses shall be determined
under a reasonable, nondiscriminatory method that is used consistently for all
distributions to Participants and Forfeitures of Matching Contributions for the
Plan Year, and is used to allocate income to Participants’ accounts.” 6.     
Effective as of the date this Amendment is executed, to delete the phrase “in
accordance with sections 8.5 and 9.4 of the Plan” in item (v) of the third
paragraph of section 14.1 of the Plan and to substitute the following therefor:

“in accordance with section 8.5 of the Plan.”

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf this 6th of June, 2006 effective as of the dates indicated above.

 

THE NORTHERN TRUST COMPANY By:  

/s/ Timothy P. Moen

Name:   Timothy P. Moen Title:   Executive Vice President and   Human Resources
Department Head

 

- 4 -